NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT


VICTOR RUBEN VEGA-PRADO,                 )
DOC #C11206,                             )
                                         )
              Appellant,                 )
                                         )
v.                                       )      Case No. 2D18-4559
                                         )
STATE OF FLORIDA,                        )
                                         )
              Appellee.                  )
                                         )

Opinion filed October 11, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Polk County; Jalal A. Harb, Judge.



PER CURIAM.

              Affirmed.



NORTHCUTT, MORRIS, and SALARIO, JJ., Concur.